         Case 1:20-cv-00452-BLW Document 71-3 Filed 04/06/21 Page 1 of 3



LAWRENCE G. WASDEN
ATTORNEY GENERAL


STEVEN L OLSEN
Chief of Civil Litigation Division


LESLIE M. HAYES, ISB # 7995                                               STEPHANIE       C. NEMORE, ISB # 9080
Deputy Attorney              General                                      Deputy Attorney General
Civil Litigation         Division                                         Idaho State Police
                                       d
954 W. Jefferson Street, 2"                Floor                          700 South Stratford Drive
P. O. Box 83720                                                           Meridian, Idaho    83642
Boise, Idaho 83720- 0010                                                  Telephone: ( 208) 884- 7050
Telephone: ( 208) 334- 2400                                               Facsimile: ( 208) 884- 7228
Facsimile: ( 208) 854- 8073                                               stephanie. nemore(a isp.idaho. gov
leslie. hayes( a   a .   i                                                Attorney for Defendants
Attorney for Defendants



                                           UNITED STATES DISTRICT               COURT


                                             FOR THE DISTRICT OF IDAHO


 JOHN DOE          and       RANDALL MENGES,                         Case No. 1: 20- cv- 00452


               Plaintiffs,                                           DECLARATION OF CAROL REDDING
 vs.




 LAWRENCE WASDEN, Attorney General of
 the    State      of        Idaho;    KEDRICK          WILLS,
 Colonel of the Idaho State Police Bureau of
 Criminal        Investigation;        LEILA       MCNEILL,
 Bureau Chief of the Idaho State Police Bureau
 of      Criminal              Investigation          and      the

 1NDIVIDUAL MEMBERS OF THE IDAHO
 CODE          COMMISSION,             all   of the    above    in
 their official     capacities,



               Defendants.




I, Carol Redding, declare the following:

          1.         I am the Criminal Records Supervisor, employed by the Idaho State Police, Bureau

of   Criminal Identification,          Idaho Central Sex Offender         Registry ("   SOR").

DECLARATION OF CAROL REDDING - 1
       Case 1:20-cv-00452-BLW Document 71-3 Filed 04/06/21 Page 2 of 3



        2.             My duties include being a custodian of the records for the SOR.

        3.             On March 29, 2021, I was informed by Deputy Attorney General Stephanie Nemore

that Randall Menges may be residing in another State.

        4.             Upon receipt of that infortnation, I went to the National Sex Offender Registry

  NSOR")            through the National   Crime Information        Center (" NCIC")   through the FBI.      This is a


resource available to law enforcement that show the nationwide database for sex offenders.

          5.           According to NSOR, Mr. Menges was registered in Montana as of March 15, 2021

and in Oregon on February 19, 2021.

          6.           Upon receipt of this information, I requested verification of Mr. Menges' s Montana


sex offender registration.



          7.           On March 31, 2021, the SOR received a copy of Mr. Menges' s Montana sex

offender registration.        That document     is attached to this declaration     as Exhibit A.


          8.           According to the document, Mr. Menges became a Butte, Montana resident on

March 12, 2021, and he registered as a sex offender in Montana on March 15, 2021.


          9.           Upon receiving his Montana registration on March 31, 2021, Randall Menges was

removed        from the Idaho    sexual    offender   registry   pursuant   to Idaho Code §   18- 8307( 4)( a).



Pursuant       to   Idaho Code § 9- 1406( 1),   I declare under penalty of perjury pursuant to the law of the

State of Idaho that the foregoing is true and correct.



          Dated this              day of April, 2021.


                                                                                                  c


                                                                  Carol Redding


DECLARATION                OF CAROL REDDING - 2
        Case 1:20-cv-00452-BLW Document 71-3 Filed 04/06/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 6th day of April, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which caused the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of Electronic Filing.

Richard Eppink
American Civil Liberties Union of Idaho Foundation
REppink@acluidaho.org

Debra Groberg
Nevin, Benjamin, McKay &Bartlett, LLP
dgroberg@nbmlaw.com

Matthew Strugar
Law Office of Matthew Strugar
Matthew@matthewstrugar.com

Attorneys for Plaintiff

                                                             /s/ Leslie M Hayes
                                                      Leslie M. Hayes
                                                      Deputy Attorney General




DECLARATION OF CAROL REDDING - 4
